Opinion
by Smith, J.,
The objections to the form of the referee’s report are without merit. The only matter in controversy was whether the plaintiff’s goods were received by the defendant company, through an authorized agent. The referee finds, as a fact, that they were so received; and the evidential facts on which this finding is based are concisely set forth. The defendant’s liability is the only conclusion of law arising from this finding, and this is clearly stated by the referee.
The defendant company, in the collection and delivery of express matter, maintained a number of teams, driven -by its servants. The wagons were marked with its name, and the drivers wore blue uniforms and caps, the latter also bearing the company’s name. For mutual convenience, the defendant furnished shippers with signs, to be displayed where they could be seen from the street, and its drivers, on observing these, called for the goods to be shipped, signing a receipt in a book provided by the company. The defendant employed no other method of showing the authority of its drivers than these uniforms and names.
In Hershinger v. Penna. R. R. Co., 25 Pa. Superior Ct. 147, it was held by this court that the defendant’s name on a cab was evidence from which a jury might infer that the cab was owned by the defendant and driven by its servant. Here the evidence to sustain such an inference is much stronger than in that case, since the system of collection and delivery already described was shown; while in the case cited, though the declaration averred that the defendant maintained and operated a line of cabs, nothing of the kind appeared from the evidence, and the only circumstance bearing on ownership was the defendant’s name on a single cab. As in this case a jury might have inferred the defendant’s ownership of the wagon and employment of the driver from its name on wagon and cap, it was open to the referee to draw the same inference, with the same effect.
We have carefully examined the evidence, and regard it as sufficient to justify the referee’s finding. By its business methods, and its uniform course of dealing, the defendant held out the persons who drove wagons marked with its name, and were uniformed, with caps bearing its name, as authorized to *81receive goods for transportation by its express lines. The possibility of a fraudulent use of its name was as apparent to the defendant as to the shipper. By not employing some more certain indicia or evidence of the authority of its drivers, to be brought to the notice of shippers, the defendant led the public to believe that goods might properly be delivered for transportation over its lines to persons whose employment was to be inferred from their uniforms, and its name on wagons and caps. Since a jury may draw this inference, it may well be drawn by a shipper.
Judgment affirmed.